FILED
                              NOT FOR PUBLICATION                           OCT 17 2012

                                                                        MOLLY C. DWYER, CLERK
                      UNITED STATES COURT OF APPEALS                     U .S. C O U R T OF APPE ALS




                              FOR THE NINTH CIRCUIT



BEVIN GRAHAM, Sr.,                                No. 11-17774

                Plaintiff - Appellant,            D.C. No. 1:10-cv-00265-BAM

  v.
                                                  MEMORANDUM *
JAMES HARLEY, Warden; et al.,

                Defendants - Appellees.



                     Appeal from the United States District Court
                         for the Eastern District of California
                   Sandra M. Snyder, Magistrate Judge, Presiding **

                             Submitted October 9, 2012 ***

Before:         RAWLINSON, MURGUIA, and WATFORD, Circuit Judges.

       Former California state prisoner Bevin Graham, Sr. appeals pro se from the

district court’s judgment dismissing his 42 U.S.C. § 1983 action alleging Eighth



          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
       **
            Graham consented to proceed before a magistrate judge. See 28
U.S.C. § 636(c).
          ***
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
Amendment violations in connection with a fall he sustained when exiting a prison

van. We have jurisdiction under 28 U.S.C. § 1291. We review de novo a

dismissal under 28 U.S.C. § 1915A. Resnick v. Hayes, 213 F.3d 443, 447 (9th Cir.

2000). We affirm.

      The district court properly dismissed Graham’s action because Graham

failed to allege facts demonstrating that defendants were deliberately indifferent

when they did not offer Graham assistance when he exited the van. See Farmer v.

Brennan, 511 U.S. 825, 837 (1994) (“[A] prison official cannot be found liable

under the Eighth Amendment . . . unless the official knows of and disregards an

excessive risk to inmate health or safety[.]”); see also id. at 835 (“[D]eliberate

indifference describes a state of mind more blameworthy than negligence.”).

      AFFIRMED.




                                           2                                     11-17774